DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Interview
	On 10 December 2021, the Examiner contacted the Applicant’s representative Ms. Serah Friedman at the phone number provided on file to request an interview. The purpose of the interview was to discuss a proposed amendment by the Examiner which, if Approved by the Applicant, would clarify the claim language and place the Application in better condition for allowance. No response was received from the Applicant’s representative.

Status of the Claims
Claims 1-10 and 18 are canceled.
Claims 11-17 and 19-25 are pending and examined herein.
Claims 11-17 and 19-25 are rejected.
Claim 11 is objected to.

Applicant’s Response
Applicant's response, filed 27 September 2021 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy of the IDS is included with this office action.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 16 “a” should be inserted before “reapplication” to read “with a reapplication of the physiological sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein. 
Claim 11, lines 9-11 recites: “receive an indication of user selection, from among a plurality of operating modes for the system comprising a normal mode and a multiple measurement mode, of the multiple measurement mode”.
indication of user selection from among a plurality of operating modes is unclear as to what aspect of a “plurality of operating modes” provides an indication and whether it is the indication or, the system that comprise a normal mode and a multiple measurement mode.
The Specification at paragraphs 18-19 describes two operating modes: a normal mode and a multiple measurement mode. Then, at paragraphs 66 and 67, in reference to figure 5, the Specification describes that the system provides an option to use a normal mode or a multiple measurement mode and, that either a normal mode or the multiple measurement mode can be selected. If the Applicant’s intention is to set forth that the claim requires receiving an indication of a user selection of a multiple measurement operating mode, wherein the selection is made from a normal operating mode and a multiple measurement operating mode, the following language is suggested:
“receive an indication of user selection of a multiple measurement operating mode, wherein the selection is made from among operating mode and [[a]] the multiple measurement operating mode, 
If the proposed language is incorporated in the claim, line 12 of claim 11 should be amended to recite “normal operating mode” and lines 14, 18 and 19 should be amended to recite “multiple measurement operating mode”.
Clarification is requested.
In claim 11, lines 12-13 recites: “wherein during the normal mode,  the physiological parameter is estimated based only on a single measured set of input values”.
The claim is unclear as to what is the basis for the estimation of the physiological parameters. The claim does not recites a “measured set of input values”. Claim 11 lines 3-4 recites that the physiological sensor provides “measurements indicative of the physiological parameter”. Further, the single measurement for this mode. The following language is suggested to overcome this rejection:
“wherein during the normal mode,  the physiological parameter is estimated based only on a single measurement 
Clarification is requested.
Claim 11, lines 18-21 recites: “in response to receiving the indication of the user selection of the multiple measurement mode, cause output to the user interface of instructions to the user to obtain the number of distinct measurements using the sensor and to reapply the sensor between each of the distinct measurements”.
The recitation of “cause output to the user interface of instruction to the user” is unclear because both, “cause” and “output” are verbs. Since both, cause and output are verbs, the recitation of “cause output” is grammatically incorrect and makes the claim unclear as to whether the claim requires outputting instruction or, whether the claim requires causing instruction to be outputted. 
To overcome this rejection, the Examiner suggests adopting the language used claim 11 lines 25-27 as follows:
“in response to receiving the indication of the user selection of the multiple measurement mode,output, to the user interface, instructions [[to]] for the user to obtain the number of distinct measurements using the sensor and to reapply the sensor between each of the distinct measurements”. Clarification is requested.
Claim 11, lines 25-27 recites: “output, to the user interface, instructions for the user to remove the physiological sensor from the measurement site and reapply the physiological sensor to the measurement site”
The Applicant is asked to clarify whether the sensor is applied to the same measurement site as recited in claim 11 lines 16-17 or to another measurement site.  Clarification is requested.
Claim 15 recites: “The system of claim 11, further comprising a button, wherein the processor is configured to receive the indication of the user interaction based on a user interaction with the button and wherein a user interaction that comprises pressing the button identifies that the sensor has been reapplied”.
Firstly,  there is lack of antecedent basis in the claim for “the indication of the user interaction”. Claim 11, from which claim 15 depends, does not recite that an indication of a user interaction is received. Claim 11 line 18 recites “receiving the indication for the user selection”. Secondly, the recitation of “receive the indication of the user interaction based on a user interaction with the button” is unclear as to whether it is the indication of the user interaction what is received or, whether it is a user interaction what is being received. The lack of clarity in this recitation is due to the redundant language pertaining a “user interaction based on an user interaction”. An indication of a user interaction implies that the user has interacted with the button. Thirdly,  the term “the sensor” lacks antecedent basis in the claim. Claim 11, from which claim 15 depends recites a “physiological sensor”. See claim 11 line 3. 
To overcome this rejection, the following language is suggested:
“The system of claim 11, further comprising a button, wherein the processor is configured to receive [[the]] an indication of [[the]] a user interaction , wherein a user interaction that comprises pressing the button identifies that the physiological sensor has been reapplied”. Clarification is requested.
In claim 16, the term “the sensor” lacks antecedent basis in the claim. Claim 11, from which claim 16 depends recites a “physiological sensor”. See claim 11 line 3.
The Examiner suggests amending the claim to recite “the physiological sensor”. Clarification is requested.
In claim 17, the term “the sensor” lacks antecedent basis in the claim. Claim 11, from which claim 17 depends recites a “physiological sensor”. See claim 11 line 3.
The Examiner suggests amending the claim to recite “the physiological sensor”. Clarification is requested.
In claim 19, the term “the sensor” lacks antecedent basis in the claim. Claim 11, from which claim 19 depends recites a “physiological sensor”. See claim 11 line 3.
The Examiner suggests amending the claim to recite “the physiological sensor”. Clarification is requested.
Claim 20 lines 3-4 recites:  “discard a measurement of the number of distinct measurements; and determine, from the remaining values, the final value for the physiological parameter”. 
The recitation that the final value is “determined” from “the remaining values” is unclear as to what is the basis for the determination of the final value of the physiological parameter and, what is the difference between the final value “determined” in claim 20 and the final value “calculated” in claim 11 from which claim 20 depends. Claim 11 lines 36-37 recites that the final value for the physiological parameter is “calculated”  based on “the acquired number of distinct measurements”. See lines 36-37. There are no “values” recited in claim 11. The following amendment is suggested to overcome the rejection:
“discard a measurement of the number of distinct measurements; and 
calculate, from the remaining number of distinct measurements, the final value for the physiological parameter”.
Clarification is requested.
In claim 23 line 23 there is lack of antecedent basis in the claim for “the values associated with the number of distinct measurements”. Claim 11, from which claim 23 depends, does not recite “values” 
“wherein the processor is configured by the executable instructions to at least determine the final value for the physiological parameter by selecting, from among [[the]] values associated with the number of distinct measurements, a single value that characterizes a distribution of the values associated with the number of distinct measurements”
Clarification is requested.
Claims 12-14, 21, 22, 24 and 25 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejections-Response to Arguments
Applicant’s arguments filed 27 September 2021 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

(A) Claims 11-17 and 19-25, as currently amended appear to be statutory and patent-eligible under 35 USC 101 because while claim 11 recites that the processor is configured to determine a confidence value from the number of distinct measurements and calculate a final value for the physiological parameters, and said processes encompass abstract ideas as mathematical concepts, claim 11 recites elements in addition to the recited abstract ideas which, in combination, are not well-understood, routine and conventional in the field and thereby provide an inventive concept. These elements include receiving an indication that a user has selected a multiple measurement mode, providing the user instructions to obtain distinct measurements and to reapply the physiological sensor between each of the measurements, output instructions to the user to remove and to reapply the physiological sensor to the measurement site and receive an indication that the physiological sensor has been removed and reapplied.
(B) Claims 11-17 and 19-25, as currently amended, appear to be free of art under 35 USC 102 and 103 because the  closest prior art in the field of physiological monitoring systems does not fairly teach or suggest a system for decreasing the probability of an erroneous value of a physiological parameter caused by sensor misplacement, wherein the system comprises a sensor and a processor, and wherein the processor is configured to receive an indication that a user has selected a multiple measurement operating mode for the system and, in response instruct the user to remove and reapply a sensor on the same measurement site, receive an indication that the sensor has been removed and reapplied to the same measurement site and, for each re-application of the sensor to the same measurement site, receive a distinct measurement from the sensor. The prior art in the field does not fairly teach or suggest a physiological measuring system configured to calculate a final value for a physiological parameter based on distinct measurements on a same measurement site, wherein the measurements are acquired each time the physiological sensor is re-applied to the same measurement site. 

Conclusion
No claims are allowed. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1631         
                                                                                                                                                                                               /Lori A. Clow/Primary Examiner, Art Unit 1631